Citation Nr: 1534557	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hiatal hernia and gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to an initial compensable rating for left ear hearing loss.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 1992.  He had 3 months and 1 day of active service in the Persian Gulf.  

These matters come to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2010, a statement of the case was issued in June 2011, and a substantive appeal was received in August 2011.

The Veteran was scheduled for a RO hearing in March 2013; however, he declined to provide testimony.  The Veteran was scheduled for a RO hearing in December 2013; however, he failed to appear.  See 11/15/2013 VBMS entry, Hearing Request.

In March 2013, the Veteran revoked Alpha Veteran's Disability as his representative and he requested help obtaining new representation.  See 03/12/2013, 06/18/2013 & 07/ 16/2013 VBMS entries.  In June 2015, correspondence was issued to the Veteran informing him of his representative options and requesting clarification as to whether he desired to appoint a representative.  See 06/19/2015 VBMS entry, Correspondence.  To date, the Veteran has not responded, thus the Board presumes that he wishes to proceed unrepresented.  


FINDINGS OF FACT

1.  In correspondence dated in September 2011, the Veteran expressed his desire to withdraw his claims of entitlement to service connection for a right knee and neck disabilities, and entitlement to an initial compensable rating for left ear hearing loss.

2.  The evidence of record is against a finding that a right knee disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.

3.  The evidence of record is against a finding that a lumbar spine disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.

4.  The evidence of record is against a finding that hiatal hernia and GERD were manifested during service or within a year of separation from service, or are otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  With respect to the claims of entitlement to service connection for a right knee and neck disabilities, and entitlement to an initial compensable rating for left ear hearing loss, the criteria for withdrawal of the appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for hiatal hernia and GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in November 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the service connection claims and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA examinations in December 2014 and etiological opinions were proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the Veteran's service treatment records, identified post-service treatment records, and lay statement from the Veteran.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202. At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing. 38 C.F.R. § 20.204. 

In a September 2011 communication, the Veteran withdrew his appeal regarding his claims of entitlement to service connection for a right knee and neck disabilities, and entitlement to an initial compensable rating for left ear hearing loss.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal. As such, there remain no allegations of error of fact or law for appellate consideration as to these issues. The Board has no jurisdiction to review the appeals on the above-noted issues, and they are dismissed. See 38 C.F.R. § 20.202.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Right knee disability

Service treatment records do not reflect any complaints or treatment related to the right knee.  A July 1991 Report of Medical Examination reflects that his lower extremities were clinically normal.  See 02/26/2015 STR - Medical at 25.  

A March 1995 VA x-ray examination of the right knee was normal.  See 06/20/2012 VBMS entry, Medical Treatment Record - Government Facility at 8.  A September 1996 VA x-ray examination of the right knee showed degenerative changes.  Id.  

In October 1996, the Veteran underwent arthroscopic surgery of the right knee.  

At a September 2011 VA examination the Veteran reported that he injured his right knee while loading airplanes in August 1990.  There was a twisting motion his right ankle being caught or bound during movement.  He thought he strained the knee prior to that time.  The examiner diagnosed meniscus derangement, severe chondromalacia of the right knee, and degenerative arthritis of the right knee.  No opinion was proffered.  See 09/19/2011 VBMS entry, VA Examination.

A December 2014 VA examiner reviewed the claims folder and noted that the Veteran was not seen for any significant knee issue while in the military.  X-rays of the right knee dated in March 1995 reflect that the Veteran's right knee showed no degenerative changes.  In September 1996, degenerative changes were seen.  This would be 4 years after military service.  He was not seen for any knee condition.  This would indicate that the likely causes would either be the natural aging process or an event that was post military.  There is no indication in the Veteran's record that he sustained any injury or event that would likely have resulted in right knee arthritis.  The examiner found it less likely than not that Veteran's right knee condition was caused by or incurred due to injury, illness or event while in-service.  It was further found that the condition would not be considered to be due to any Gulf War syndrome.  Rather, the Veteran has clear diagnosable diseases which naturally develop and would not be due to any undiagnosed illness including Gulf War syndrome.

As detailed above, a right knee disability was not diagnosed until over 4 years after separation from service and 6 years after his purported right knee injury.  Likewise, an x-ray examination conducted approximately 3 years after separation from service was normal.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's right knee disability manifested during service or that it is otherwise related to his active service.  

The record does not contain any evidence suggesting that the current right knee condition is related to service.  There is no medical opinion to that effect and no other evidence of a continuity of symptoms beginning in service.  

As noted above, while the Veteran asserts that he sustained a right knee injury during service, an incident is not documented in the service treatment records.  Thus, service treatment records are negative for such incident or any musculoskeletal complaints related to the right knee.  Likewise, his spine was clinically evaluated as normal on examination in July 1991.  

Due to the Veteran's assertions of a right knee injury, he was afforded a VA examination.  The December 2014 medical examiner reviewed the record and concluded that his current right knee disability is not due to service.  Thus, while the Veteran asserts that his right knee problems are due to service, a VA opinion by a medical examiner, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, provided a negative etiological opinion which is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current right knee disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved.  

Moreover, although this case involves a chronic disease under 38 C.F.R. § 3.309(a), there is insufficient evidence of continuous symptoms to grant service connection on this basis.  Again, the record is negative until 1996, over 4 years after separation from service.  The Board further notes that no claim was raised until 2007, 15 years after service.  If he had been experiencing continuous right knee symptoms since service it is reasonable to expect that he would have raised a claim sooner.  The fact that he did not suggests that he did not attribute any knee symptoms to service.

In light of the Veteran's contentions of his in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between a current right knee disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lumbar spine disability

A February 1992 service treatment record reflects that the Veteran sustained a lumbar strain after moving boxes and furniture.  In a March 1992 service treatment record he denied any significant low back pain symptoms for the past 24 hours.  He denied problems with sitting, standing, walking, or running.  He denied pain with ambulating and there was tenderness to palpitation.  The assessment was low back pain, musculoskeletal, resolved.  See 02/26/2015 STR - Medical at 3, 5.  

VA treatment records dated in November 1997 reflect complaints of low back pain, although an x-ray examination was normal.  See 06/19/2008 VBMS entry, Medical Treatment Record - Government Facility; 06/20/2012 VBMS entry, Medical Treatment Record - Government Facility at 6.  

At a September 2011 VA examination the Veteran recalled that he was serving at an Air Force Base in Oklahoma in about 1987 or 1988 when he noticed bilateral lower lumbar pain that began after loading an airplane.  The examiner diagnosed scoliosis of the thoracolumbar spine with lumbar strain and mild lumbar disc disease.  See 09/19/2011 VBMS entry, VA Examination.

In December 2014, a VA examiner reviewed the claims folder noting that the Veteran was seen in February 1992 for a lumbar sprain with paravertebral muscle spasms and was prescribed Motrin and skelaxin.  He returned in March 1992 and it was noted that low back strain had resolved and he had no issues with sitting, standing, walking, or running.  There were no other notes regarding treatment of his back while in service, and Reports of Medical History including the last one from 1991 were silent as to back complaints.  He had treatment for his back beginning in 1997, 5 years after he had separated from the military.  The examiner explained that as far as transitional vertebrae, these are normal variants that occur during maturation of the spine.  They would not be caused by any injury or event military or otherwise.  He had no significant injury or chronic condition in the military which would result in a higher than expected likelihood of degenerative arthritic changes in his spine.  It is therefore less likely than not that Veteran's lumbar conditions are related to in service injury, event or illness.  The condition would not be considered to be due to any Gulf War syndrome.  The Veteran has clear diagnosable diseases which naturally develop and would not be due to any undiagnosed illness including Gulf War syndrome.

As detailed above, a lumbar spine disability was not diagnosed until over 5 years after the in-service incident and separation from service.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's lumbar spine disability manifested during service or that it is otherwise related to his active service.  

The record does not contain any evidence suggesting that the current right knee condition is related to service.  There is no medical opinion to that effect and no other evidence of a continuity of symptoms beginning in service.  

As detailed above, while the Veteran did sustain a lumbar strain during service, his condition had resolved a month later.  Likewise, he did not complain of any lumbar spine symptoms until 1997, thus 5 years after separation from service.  

Due to his in-service lumbar spine condition, he was afforded a VA examination.  The December 2014 medical examiner reviewed the record and concluded that his current lumbar spine disability is not due to the in-service injury.  Thus, while the Veteran did sustain a lumbar spine condition during service, a VA opinion by a medical examiner, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, provided a negative etiological opinion as to his current condition which is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current lumbar spine disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved.  

Moreover, although this case involves a chronic disease under 38 C.F.R. § 3.309(a), there is insufficient evidence of continuous symptoms.  As detailed, the record is negative until findings in 1997, over 5 years after separation from service.  The Board further notes that no claim was raised until 2007, 15 years after service.  If he had been experiencing continuous lumbar spine symptoms since service it is reasonable to expect that he would have raised a claim sooner.  The fact that he did not suggests that he did not attribute them to service.

In light of the Veteran's contentions of his in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between a current lumbar spine disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hiatal hernia and GERD

Service treatment records reflect treatment for diarrhea but there was no treatment for hiatal hernia or GERD.  The Board notes that service connection is in effect for irritable bowel syndrome.  

At a September 2011 VA examination, the Veteran reported that he began having problems with his bowel movements and with esophageal reflux during the Gulf War from 1990-1991.  He reported that he has been treated for reflux now for many years and has most recently been on Nexium which keeps his symptoms under control.  The examiner diagnosed hiatal hernia and GERD.  

A December 2014 VA examiner reviewed the claims folder and indicated that service treatment records do not reveal symptoms nor treatment for GERD or a hiatal hernia.  He was diagnosed with such in 2003.  Previous VA examinations and Gulf War guidelines examination of 09/06/2011 were reviewed.  GERD/Hiatal hernia are diagnosed conditions.  It is not a multi-symptom illness.  Based on the review of the Veteran's claims folder, it is less likely than not that his GERD and hiatal hernia are due to or the consequence of his time in the service nor any specific Gulf War exposure event during his service in Southwest Asia.  Medical science and literature do not support GERD nor hiatal hernia as being due to any Gulf War exposures.  Thus, there is no evidence to support a nexus between his Gulf War exposures and subsequent development of hiatal hernia and GERD.

As detailed, hiatal hernia/GERD were diagnosed many years after separation from service.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's hiatal hernia/GERD manifested during service or that these conditions are otherwise related to his active service.  

The record does not contain any evidence suggesting that the current hiatal hernia/GERD are conditions related to service.  There is no medical opinion to that effect and no other evidence of a continuity of symptoms beginning in service.  

As detailed above, while the Veteran asserts that he sustained hiatal hernia/GERD during service, an incident is not documented in the service treatment records.  The Veteran has also claimed that these conditions are due to his Persian Gulf service; however, as detailed his symptoms have been attributed to hiatal hernia and GERD, not undiagnosed illnesses.  

Due to the Veteran's assertions of experiencing these symptoms during service and his Persian Gulf service, he was afforded a VA examination.  The December 2014 medical examiner reviewed the record and concluded that his current hiatal hernia/GERD are not due to service.  Thus, while the Veteran asserts that his hiatal hernia/GERD are due to service, a VA opinion by a medical examiner, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, provided a negative etiological opinion which is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current hiatal hernia/GERD are due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved.  

In light of the Veteran's contentions of his in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between current hiatal hernia/GERD, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hiatal hernia and GERD are denied.

The appeal on the issue of entitlement to service connection for a right knee disability is dismissed.

The appeal on the issue of entitlement to service connection for a neck disability is dismissed.

The appeal of the issue of entitlement to an initial compensable rating for left ear hearing loss is dismissed.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


